          Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 1 of 18 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

     THE DOE RUN RESOURCES                             )
     CORPORATION,                                      )
                                                       )     Case No.
                    Plaintiff,                         )
                                                       )
     v.                                                )
                                                       )
     MOCAP, LLC, DICKEY FARM SUPPLY,                   )
     INC., JAMES BESS, JAYNE BESS, THE                 )
     JAMES BESS AND JAYNE BESS                         )
     REVOCABLE TRUST DATED THE 4TH                     )
     DAY OF NOVEMBER, 1997, MORGAN                     )
     AND WHITE QUARRIES, INC., UNION                   )
     PACIFIC RAILROAD COMPANY, BIG                     )
     RIVER QUARRY LLC, WEST END                        )
     DIVING – BONNE TERRE, INC., WEST                  )
     END DIVING AND SALVAGE, INC.,                     )
     AMERICAN ACADEMY OF                               )
     UNDERWATER EDUCATION, INC.,                       )
                                                       )
                    Defendants.
                                                       )

                                             COMPLAINT

           For its Complaint, Plaintiff The Doe Run Resources Corporation (hereinafter “Plaintiff” or

“Doe Run”), by and through counsel, alleges as follows:


I.         STATEMENT OF THE CASE

           1.     This is a civil action pursuant to the provisions of the Comprehensive Environmental

Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

(“CERCLA”), seeking recovery of costs incurred pursuant to a 2018 Consent Decree between the

United States, The State of Missouri, and Doe Run. Each Defendant is a present owner of the Big

River Site, an owner or operator at the Big River Site at the time of disposal, and/or generated,




78126199.2
        Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 2 of 18 PageID #: 2




transported, and/or arranged for the disposal of materials containing hazardous substances to the Big

River Site.

         2.     Doe Run seeks cost recovery and contribution from each Defendant pursuant to

Sections 107(a) and 113(f) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(f), for past and future

response costs incurred and to be incurred by Doe Run for response activities undertaken and to be

undertaken pursuant to the 2018 Consent Decree, along with a declaration as to each Defendant’s

liability and an allocation of past and future response costs among all parties.

II.      JURISDICTION AND VENUE

         3.     This Court has jurisdiction over the subject matter of this action pursuant to

Sections 107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9607(a) and 9613(b), providing federal

jurisdiction over controversies arising under CERCLA, and pursuant to 28 U.S.C. § 1331,

providing federal jurisdiction over controversies involving questions of federal law. The Court

also has jurisdiction over the request for declaratory relief under Section 113 of CERCLA, 42

U.S.C. § 9613 and 28 U.S.C. §§ 2201 and 2202.

         4.     This Court has personal jurisdiction over each Defendant because each Defendant

owns or operates real property and/or a facility in the Big River Site, arranged for the disposal of

hazardous substances at the Big River Site, and/or transported hazardous substances at the Big River

Site.

         5.     Venue is proper in this district pursuant to Sections 107(a) and 113(b) of CERCLA,

42 U.S.C. §§ 9607(a) and 9613(b), and 28 U.S.C. § 1391(b), because the release or threatened

release of hazardous substances that give rise to this action occurred and/or are occurring at or

from the Big River Site located in this judicial district.



                                                   2
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 3 of 18 PageID #: 3




III.     THE PARTIES

         6.    Plaintiff, The Doe Run Resources Corporation, is a New York company registered

to do business in the State of Missouri.

         7.    Defendant MOCAP, LLC is a limited liability corporation doing business in the

State of Missouri and a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

         8.    Defendant Dickey Farm Supply, Inc. is a corporation doing business in the State of

Missouri and a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

         9.    Defendant Big River Quarry LLC, is a limited liability corporation doing business

in the State of Missouri and a person within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

         10.   Defendant James Bess is an individual and a trustee of James Bess and Jayne Bess

Revocable Trust dated the 4th day of November, 1997 who resides in Bonne Terre Missouri and

is a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

         11.   Defendant Jayne Bess is an individual and a trustee of James Bess and Jayne Bess

Revocable Trust dated the 4th day of November, 1997 who resides in Bonne Terre Missouri and is

a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

         12.   Defendant James Bess and Jayne Bess Revocable Trust dated the 4th day of

November, 1997 is a trust that owns real property in the Big River Site and is a liable party under

CERCLA.

         13.   Defendant Union Pacific Railroad Company (“Union Pacific”) is a foreign

corporation registered to do business in the State of Missouri and is a person within the meaning of

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).


                                                 3
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 4 of 18 PageID #: 4




         14.   Defendant Morgan And White Quarries Inc. is a corporation doing business in the

State of Missouri and a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

         15.   Defendant West End Diving- Bonne Terre, Inc. is a corporation doing business in

State of Missouri and a person within the meaning of Section 101(21) of CERCLA, 42 U.S.C. §

9601(21).

         16.   Defendant American Academy of Underwater Education, Inc. is a corporation doing

business in the State of Missouri and a person within the meaning of Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

         17.   Defendant West End Diving and Salvage Co., Inc. is a corporation doing business

in the State of Missouri and a person within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).



IV.      ALLEGATIONS COMMON TO ALL CLAIMS AND ALL PARTIES

         18.   The Big River Site, previously referred to as the St. Francois County Mining Area,

is located in St. Francois County, Missouri in a former mining region known as the “Old Lead Belt”.

         19.   Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Big River

Site on the National Priorities List (“NPL”), set forth at 40 C.F.R. Part 300, Appendix B, by

publication in the Federal Register on October 14, 1992, 57 Fed. Reg. 47180. (EPA ID #

MOD981126899)

         20.   The Big River Site is a large site that includes numerous source areas, residential

areas, streams, commercial areas, recreational areas, and other areas.



                                                  4
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 5 of 18 PageID #: 5




         21.   The Big River Site includes three Operable Units: OU-00, OU-01, OU-02.

         22.   OU- 01 includes residential areas where lead has come to be located in and around

St. Francois County, Missouri.

         23.   In accordance with the NCP and Section 121(f)(l)(F) of CERCLA, 42 U.S.C. §

9621 (f)(l )(F), EPA notified the State of Missouri on October 31, 2011, of negotiations with

potentially responsible parties (“PRPs”) regarding the implementation of the remedial design and

remedial action (“RD/RA”) for the Big River Site, and EPA has provided the State with an

opportunity to participate in such negotiations and be a party to this Consent Decree.

         24.   The State of Missouri joined as co-Plaintiff in the United States’ complaint.

         25.   On April 4, 2018 the United States of America (“United States”), on behalf of the

Administrator of the Environmental Protection Agency (“EPA”), and the State of Missouri filed a

complaint alleging that, pursuant to Sections 106 and 107 of CERCLA, 42 U.S.C. §§ 9606 and

9607, Doe Run is a responsible party at the Big River Site. (CASE #: 4:18-cv-00502-RLW, Doc.

#1).

         26.   In the complaint the United States and State of Missouri sought, inter alia: (1)

reimbursement of costs incurred by EPA and the Department of Justice (“DOJ”) for response

actions at the Big River Site, together with accrued interest; and (2) performance of response

actions by Doe Run at the Big River Site consistent with the National Contingency Plan, 40 C.F.R.

Part 300 (“NCP”).

         27.   The United States, the State of Missouri, and Doe Run reached an agreement that

was memorialized in a Consent Decree. In the agreement, Doe Run did not admit any liability to

Plaintiffs arising out of the transactions or occurrences alleged in the complaint, nor did it



                                                5
78126199.2
        Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 6 of 18 PageID #: 6




acknowledge that the release or threatened release of hazardous substances at or from the Big River

Site constitutes an imminent and substantial endangerment to the public health or welfare or the

environment.

         28.   The United States filed the proposed Consent Decree with the Court on April 4, 2018.

         29.   The Court approved the Consent Decree on May 22, 2018 (The “2018 CD”).

Attached as Exhibit 1 is a copy of the 2018 Consent Decree.

         30.   The effective date of the Consent Decree is May 22, 2018

         31.   Pursuant to the 2018 CD, Doe Run agreed to, among other things, perform the work

outlined in the Consent Decree and resolve the State of Missouri’s and the United States’ claims for

past costs, oversight costs, remedial costs, and removal costs for OU-1 and the Hayden Creek Mining

Area.

         32.   Through May 21, 2021, Doe Run has incurred significant costs performing the

work called for in the 2018 CD.

         33.   The response costs incurred to date by Doe Run are necessary to address the alleged

release and/or threatened release at the Big River Site, are required by EPA in the 2018 CD and

otherwise, and as such are consistent with the National Contingency Plan (“NCP”).

         34.   In addition, Doe Run has incurred and will continue to incur additional recoverable

response costs associated with the 2018 CD that are closely tied to the response activities in the

2018 CD, which Doe Run is also entitled to recover against parties liable under CERCLA.

         35.   Doe Run will continue to incur response costs in order to conduct removal and

remedial actions at the Big River Site as required by the United States, State of Missouri, the EPA

and/or MDNR under the 2018 CD.



                                                 6
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 7 of 18 PageID #: 7




V.      DEFENDANTS’ LIABILITY FOR THE BIG RIVER SITE

         36.      Section 107(a)(1)-(4) of CERCLA, 42 U.S.C. §§ 9607(a)(1)-(4), provides, in

relevant part, that:

               Notwithstanding any other provision or rule of law, and subject
               only to the defenses set forth in subsection (b) of this section --

               (1) the owner and operator of a vessel or a facility,

               (2) any person who at the time of disposal of any hazardous substance
               owned or operated any facility at which such hazardous substances were
               disposed of,

               (3) any person who by contract, agreement, or otherwise arranged for
               disposal or treatment, or arranged with a transporter for transport for
               disposal or treatment, of hazardous substances owned or possessed by
               such person, by any other party or entity, at any facility or incineration
               vessel owned or operated by another party or entity and containing such
               hazardous substances, and

               (4) any person who accepts or accepted any hazardous substances for
               transport to disposal or treatment facilities, incineration vessels or sites
               selected by such person, from which there is a release, or threatened
               release which causes the incurrence of response costs, of a hazardous
               substance,

               shall be liable for –

                   (A) all costs of removal or remedial action incurred by... a State...
               not inconsistent with the national contingency plan;

                   (B) any other necessary costs of response incurred by any other
               person consistent with the national contingency plan;....

         37.      Defendant Dickey Farm Supply, Inc. arranged for the disposal of hazardous

substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United

States, at the Big River Site. As a “person” who arranged for the disposal of hazardous substances,

Defendant Dickey Farm Supply, Inc. is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§

9607(a)(3).

                                                     7
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 8 of 18 PageID #: 8




         38.   Defendant Dickey Farm Supply, Inc. transported hazardous substances, as defined

by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States, to the Big River

Site. As a “person” who transported hazardous substances to the Big River Site, Defendant Dickey

Farm Supply, Inc. is liable under Section 107(a)(4) of CERCLA, 42 U.S.C. §§ 9607(a)(4).

         39.   Defendant Dickey Farm Supply, Inc.’s actions and inaction have led to the migration

of hazardous substances from its property to other parts of the Big River Site and as such Defendant

Dickey Farm Supply, Inc. has arranged for the disposal of hazardous substances at the Big River

Site. As a “person” who arranged for the disposal of hazardous substances, Defendant Dickey Farm

Supply, Inc. is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         40.   Defendant MOCAP, LLC currently owns real property located in the Big River Site

that contains hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§

9601(14) and/or the United States. As a current owner, Defendant MOCAP, LLC is liable under

Section 107(a)(1) of CERCLA, 42 U.S.C. §§ 9607(a)(1).

         41.   Defendant MOCAP, LLC owned real property located in the Big River Site at the

time when hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§

9601(14) and/or the United States, were placed there. This constitutes a disposal under Section

107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2). As an owner at the time of disposal, Defendant

MOCAP, LLC is liable under Section 107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2).

         42.   Defendant MOCAP, LLC arranged for the disposal of hazardous substances, as

defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States, at the

Big River Site. As a “person” who arranged for the disposal of hazardous substances, Defendant

MOCAP, LLC is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).



                                                 8
78126199.2
       Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 9 of 18 PageID #: 9




         43.   Defendant MOCAP, LLC’s actions and inaction have led to the migration of

hazardous substances from its property to other parts of the Big River Site and as such Defendant

MOCAP, LLC has arranged for the disposal of hazardous substances at the Big River Site. As a

“person” who arranged for the disposal of hazardous substances, Defendant MOCAP, LLC is liable

under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         44.   Defendants Big River Quarry LLC and Defendant Morgan and White Quarries, Inc.

(Collectively “Big River Quarry”) currently own real property located in the Big River Site that

contains hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14)

and/or the United States. As a current owner, Defendant Big River Quarry is liable under Section

107(a)(1) of CERCLA, 42 U.S.C. §§ 9607(a)(1).

         45.   Defendant Big River Quarry arranged for the disposal of hazardous substances, as

defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States, at the

Big River Site. As a “person” who arranged for the disposal of hazardous substances, Defendant

Big River Quarry is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         46.   Defendant Big River Quarry actions and inaction have led to the migration of

hazardous substances from its property to other parts of the Big River Site and as such Defendant

Big River Quarry has arranged for the disposal of hazardous substances at the Big River Site. As a

“person” who arranged for the disposal of hazardous substances, Defendant Big River Quarry is

liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         47.   Defendant Union Pacific currently owns numerous parcels located in the Big River

Site that contain hazardous substances. As a current owner, Defendant Union Pacific is liable under

Section 107(a)(1) of CERCLA, 42 U.S.C. §§ 9607(a)(1).



                                                9
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 10 of 18 PageID #: 10




         48.   Defendant Union Pacific owned numerous parcels located in the Big River Site at the

time when hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§

9601(14) and/or the United States, were placed there. This constitutes a disposal under Section

107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2). As an owner at the time of disposal, Defendant

Union Pacific is liable under Section 107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2).

         49.   Defendant Union Pacific arranged for the disposal of hazardous substances, as

defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States, at the

Big River Site. As a “person” who arranged for the disposal of hazardous substances, Defendant

Union Pacific is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         50.   Defendant Union Pacific’s actions and inaction have led to the migration of

hazardous substances from its property to other parts of the Big River Site and as such Defendant

Union Pacific has arranged for the disposal of hazardous substances at the Big River Site. As a

“person” who arranged for the disposal of hazardous substances, Defendant Union Pacific is liable

under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         51.   Defendants James Bess, Jayne Bess, and the James Bess and Jayne Bess Revocable

Trust dated the 4th day of November 1997 (Collectively “James and Jayne Bess”) currently own

real property located in the Big River Site that contains hazardous substances, as defined by Section

101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States. As a current owner,

Defendant James and Jayne Bess are liable under Section 107(a)(1) of CERCLA, 42 U.S.C. §§

9607(a)(1).

         52.   Defendants James and Jayne Bess operated a facility located in the Big River Site

that released hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§



                                                 10
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 11 of 18 PageID #: 11




9601(14) and/or the United States. As a “person” who arranged for the disposal of hazardous

substances, Defendants James and Jayne Bess are liable under Section 107(a)(1) of CERCLA, 42

U.S.C. §§ 9607(a)(1).

         53.   Defendants James and Jayne Bess owned real property located in the Big River Site

at the time when hazardous substances, as defined by Section 101(14) of CERCLA, 42 U.S.C. §§

9601(14) and/or the United States, were placed there. This constitutes a disposal under Section

107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2). As an owner at the time of disposal, Defendants

James and Jayne Bess are liable under Section 107(a)(2) of CERCLA, 42 U.S.C. §§ 9607(a)(2).

         54.   Defendants James and Jayne Bess arranged for the disposal of hazardous substances,

as defined by Section 101(14) of CERCLA, 42 U.S.C. §§ 9601(14) and/or the United States on

their property, at the Big River Site. As a “person” who arranged for the disposal of hazardous

substances, Defendants James and Jayne Bess are liable under Section 107(a)(3) of CERCLA, 42

U.S.C. §§ 9607(a)(3).

         55.   Defendant James and Jayne Bess’s actions and inaction have led to the migration of

hazardous substances from its property to other parts of the Big River Site and as such Defendant

James and Jayne Bess has arranged for the disposal of hazardous substances at the Big River

Site. As a “person” who arranged for the disposal of hazardous substances, Defendants James and

Jayne Bess are liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         56.   Defendants American Academy of Underwater Education, Inc., West End Diving

– Bonne Terre, Inc., and West End Diving and Salvage Co., Inc. (collectively “West End Diving”),

are currently claiming, through various legal theories, to be the owner of a lead mine in Bonne

Terre, Missouri. West End Diving is also the current operator of that mine, which is within the



                                               11
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 12 of 18 PageID #: 12




Big River Site. Doe Run disputes West End Diving’s claims of ownership. However, under

Section 101(20) of CERCLA, 42 U.S.C. §§ 9601(a)(20) the term “owner or operator” is not

limited to parties that own legal title to real property. It is undisputed that West End Diving

currently operates a lead mine in the Big River Site. As a current operator of the lead mine, West

End Diving is liable under CERCLA.

         57.   Defendant West End Diving’s actions and inaction have led to the migration of

hazardous substances from its property to other parts of the Big River Site and as such Defendant

West End Diving has arranged for the disposal of hazardous substances at the Big River Site. As a

“person” who arranged for the disposal of hazardous substances, Defendant West End Diving is

liable under Section 107(a)(3) of CERCLA, 42 U.S.C. §§ 9607(a)(3).

         58.   All Defendants are liable to Doe Run for the costs Doe Run incurred performing its

obligations under the 2018 CD. To date, no Defendant has reimbursed Doe Run for any costs Doe

Run incurred at the Big River Site pursuant to the 2018 CD.



                                             COUNT ONE

                          COST RECOVERY UNDER CERCLA 107

         59.   Doe Run realleges and incorporates by reference Paragraph Nos. 1 through 58 of

this Complaint as if fully restated herein

         60.   Section 107(a) of CERCLA, 42 U.S.C. § 9607(a) states:


                       Notwithstanding any other provision or rule of law, and subject only
                       to the defenses set forth in subsection (b) of this section –

                               (1) the owner or operator of a vessel or a facility,



                                                 12
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 13 of 18 PageID #: 13




                             (2) any person who at the time of disposal of any hazardous
                                 substance owned or operated any facility at which such
                                 hazardous substances were disposed of,

                             (3) any person who by contract, agreement, or otherwise
                                 arranged for disposal or treatment, or arranged with a
                                 transporter for transport for disposal or treatment, of
                                 hazardous substances owned or possessed by such
                                 person, by any other party or entity, at any facility or
                                 incineration vessel owned or operated by another party
                                 or entity and containing such hazardous substances, and

                             (4) any person who accepts or accepted any hazardous
                                 substances for transport to disposal or treatment
                                 facilities, incineration vessels or Sites selected by such
                                 person, from which there is a release or threatened
                                 release which causes the incurrence of response costs, of
                                 a hazardous substance, shall be liable for –

                                    i.   all costs of removal or remedial action incurred
                                         by the United States Government or a State . . .
                                         not inconsistent with the National Contingency
                                         Plan;

                                   ii.   any other necessary costs of response incurred
                                         by any other person consistent with the national
                                         contingency plan . . .

         61.   The Big River Site is a “facility” within the meaning of Section 101(9) of CERCLA,

42 U.S.C. § 9601(9).

         62.   There has been a “release” and/or a threatened “release” of “hazardous substances”

at the Big River Site, which has caused the incurrence of “response” costs by Doe Run, within the

meanings of Sections 101(22), 101(14) and 107 of CERCLA, 42 U.S.C. §§ 9601(22), 9601(14)

and 9607.

         63.   Doe Run is a “person” within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).




                                               13
78126199.2
        Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 14 of 18 PageID #: 14




          64.   Each of the Defendants is a “person” within the meaning of Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21).

          65.   Pursuant to CERCLA, 42 U.S.C. §§ 9607(a)(1), 9607(a)(2), 9607(a)(3) and/or

9607(a)(4), each Defendant is liable as an owner, owner at the time of disposal, arranger or

generator of materials containing hazardous substances, which materials were disposed at the Big

River Site; and/or a transporter of hazardous substances who selected the Big River Site for the

disposal of such hazardous substances, and who did dispose of such hazardous substances at the

Site.

          66.   As a result of the release and threatened release of hazardous substances at or from

the Big River Site, Doe Run has incurred response costs and will continue to incur response costs

as that term is defined by Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

          67.   The response costs incurred by Doe Run in connection with the Big River Site are

consistent with the NCP.

          68.   Pursuant to CERCLA Sections 107 and 113, 42 U.S.C. §§ 9607 and 9613, each

Defendant is strictly, jointly and severally liable for the voluntary past and future response costs

incurred and to be incurred by Doe Run in response to the release or threatened release of

hazardous substances at and from the Big River Site arising out of Doe Run’s obligations in the

2018 CD.

          WHEREFORE, Doe Run prays that:

                       a) judgment be entered in its favor and against Defendants, jointly and

                           severally, for all response costs incurred and to be incurred by Doe Run;

                       b) a declaratory judgment be entered against Defendants regarding their

                           liability for response costs that will be binding on any subsequent action


                                                 14
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 15 of 18 PageID #: 15




                             or actions to recover further response costs;

                         c) the Court award Doe Run its costs of suit, including costs of

                             enforcement activities such as attorneys’ fees, expert witness fees,

                             interest, and;

                         d) the Court award such other and further relief as the Court shall deem

                             just and proper.



                                              COUNT TWO

                             CONTRIBUTION UNDER CERCLA 113

         69.      Doe Run realleges and incorporates by reference Paragraph Nos. 1 through 68 of

this Complaint as if fully restated herein

         70.      Sections 113(f)(1) and (3)(B) of CERCLA, 42 U.S.C. §§ 9613(f)(1) and (3)(B),

provide, in relevant part, that:

               (1) Contribution

               Any person may seek contribution from any other person who is
               liable or potentially liable under section 9607(a)....

               (2) Settlement

               A person who has resolved its liability to the United States or a State
               for some or all of a response action or for some or all of the costs of
               such action in an administrative or judicially approved settlement may
               seek contribution from any person who is not party to a settlement....

         71.      Doe Run has resolved its liability to the United States and the State of Missouri for

matters covered in the 2018 CD.




                                                   15
78126199.2
      Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 16 of 18 PageID #: 16




         72.   All Defendants are liable parties under CERCLA, but have not resolved their

liability to Doe Run, the United States, or the State of Missouri for matters addressed in the 2018

CD.

         73.   Through May 21st, 2021 Doe Run has been compelled to incur and/or otherwise

pay significant response costs at the Big River Site pursuant to the 2018 CD.

         74.   Doe Run is entitled to contribution from all Defendants under Section 113(f) of

CERCLA, 42 U.S.C. § 9613(f), for Defendants’ respective equitable shares of all costs and

damages incurred by Doe Run, including applicable interest as provided for in Section 107(a) of

CERCLA, 42 U.S.C. § 9607(a), arising out of Doe Run’s obligations in the 2018 CD.

        WHEREFORE, Doe Run prays that:

                      a) judgment be entered in its favor and against Defendants, jointly and

                          severally, for all response costs incurred and to be incurred by Doe Run;

                      b) a declaratory judgment be entered against Defendants regarding their

                          liability for response costs that will be binding on any subsequent action

                          or actions to recover further response costs;

                      c) the Court award Doe Run its costs of suit, including costs of

                          enforcement activities such as attorneys’ fees, expert witness fees,

                          interest, and;

                      d) the Court award such other and further relief as the Court shall deem

                          just and proper.



                                             COUNT III

                               DECLARATORY JUDGMENT




                                                16
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 17 of 18 PageID #: 17




         75.   Doe Run realleges and incorporates by reference Paragraph Nos. 1 through 74 of

this Complaint as if fully restated herein

         76.   Doe Run seeks a declaratory judgment under Section 113(g)(2) of CERCLA, 42

U.S.C. § 9613(g)(2), against all Defendants holding them liable for their respective equitable shares

of response and remedial costs, that will be binding in any subsequent action to recover further

response and remedial costs.

         77.   Doe Run is entitled to judgment against all Defendants for past and future response

costs arising out of Doe Run’s obligations in the 2018 CD.

         WHEREFORE, Doe Run requests that judgment be entered in its favor and against

Defendants:

                       a) ordering Defendants to reimburse Doe Run for their equitable share, as

                           determined by the Court, of response costs under 42 U.S.C. § 9607(a)

                           which Doe Run has incurred or may incur in the future in connection

                           with the Big River Site;

                       b) ordering a declaratory judgment that Defendants shall be liable under

                           42 U.S.C. § 9607(a) for their equitable share of response costs, as

                           determined by the Court, which Doe Run has incurred or may incur in

                           the future in connection with the Big River Site; and

                       c) awarding Doe Run its costs and attorneys’ fees and all other relief that

                           the Court deems appropriate.




                                                 17
78126199.2
     Case: 4:21-cv-00596 Doc. #: 1 Filed: 05/21/21 Page: 18 of 18 PageID #: 18




Dated: May 21, 2021

                                      Respectfully submitted,

                                      POLSINELLI PC




                                      By: /s/ William J. Curtis _____________________
                                          WILLIAM J. CURTIS (MO #51830)
                                          100 S. Fourth Street, Suite 1000
                                          St. Louis, MO 63102
                                          (314) 889-8000
                                          Fax No: (314) 231-1776 Fax
                                          wcurtis@polsinelli.com


                                   ATTORNEY FOR PLAINTIFF
                                   DOE RUN RESOURCES CORPORATION




                                        18
78126199.2
